DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on June 29, 2022 has been received and considered. By this amendment, claims 10-12 are amended, claims 21-28 are added, and claims 8-13 and 21-28 are now pending in the application.
Election/Restrictions
Newly submitted claims 22-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally-filed and examined claims 8-13 and newly submitted claims 22-23 and 24-28 are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, such as one in which a pump ring, laterally branching outlet tube, and axial magnetic bearing bearing are not positioned in the housing or one in which a cannula extends from an end of the housing nearest the impeller and no primary blood flow openings are present.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a transition time of the secondary blood flow in the annular space" in lines 1-2.  It is unknown what is meant by such a recitation in the context of the claim. Claim 8 is directed to a method of providing cardiac assistance and it is unclear how the recited transition time modifies and further limits the method of claim 8. Clarification is requested.
Claim 21 recites the limitation “the primary blood flow is directed” in line 1 and the limitation “the secondary blood flow is directed” in line 4. It is unclear from the claims if these recitations are the result of the method steps of claim 8 or are instead intended to be further active method steps. If these recitations are intended to be further active method steps, it is suggested that Applicant use active language such as “further comprising directing the primary blood flow” and “directing the secondary blood flow”. For the purposes of this communication, the recitations of claim 8 are considered to merely recite the result of the method steps of claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8-13 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Antaki (U.S. 2001/0031210, previously cited). Regarding claim 8, Antaki discloses a method for providing cardiac assistance comprising the steps of: providing a blood pump 500 including an elongated housing 506 (best seen in Figure 41 along the outside of the pump), a drive unit positioned within the housing and having a rotor 502 and a stator 508 (best seen in Figure 45), an impeller 542 positioned at one end of the drive unit (best seen in Figure 43) and connected to the rotor, and a cannula 526 extending from an end of the housing nearest the impeller (best seen in Figure 41, where in combination with Figure 43 it can be seen that the impeller is located towards the end where the cannula inlet is located); operating the pump to create a primary blood flow 550 around the drive unit and a secondary blood flow 552 in an annular space formed between the rotor and the stator, wherein the secondary blood flow is generally in a direction opposite the primary blood flow (see best in Figure 45 and described in paragraph [0179]).
Regarding claim 9, it is respectfully submitted that the recitation “the secondary blood flow is maintained at a rate greater than approximately 20 ml/min” has not been given patentable weight because simply expresses the intended result of a process step positively recited. This recitation is directed to the result of the operating the pump step of claim 8 rather than further limiting any step of the claim.
Regarding claim 10, it is respectfully submitted that the recitation the shear rate of the secondary blood flow is less than approximately 150 N/m2” has not been given patentable weight because it simply expresses the intended result of a process step positively recited. This recitation is directed to the result of the operating the pump step of claim 8 rather than further limiting any step of the claim.
 Regarding claim 11, it is respectfully submitted that the recitation “the transition time of the secondary blood flow is less than approximately 200 ms” has not been given patentable weight because it simply expresses the intended result of a process step positively recited. This recitation is directed to the result of the operating the pump step of claim 8 rather than further limiting any step of the claim.
Regarding claim 12, it is respectfully submitted that the recitation “the pressure differential between the primary and secondary blood flows is at least approximately 60 mmHg” has not been given patentable weight because simply expresses the intended result of a process step positively recited. This recitation is directed to the result of the operating the pump step of claim 8 rather than further limiting any step of the claim.
Regarding claim 13, Antaki discloses that providing the blood pump comprises implanting the blood pump into a heart (see paragraph [0004]).
Regarding claim 21, it is respectfully submitted that the recitations “wherein the primary blood flow is directed through openings positioned in the housing downstream of the impeller to create the primary blood flow around the drive unit, and wherein the secondary blood flow is directed through openings downstream of the openings of the primary blood flow to create the secondary blood flow in the annular space formed between the rotor and the stator” have not been given patentable weight because they simply express the intended result of a process step positively recited. This recitation is directed to the result of the operating the pump step of claim 8 rather than further limiting any step of the claim.
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. Regarding the rejection of the claims as being anticipated by Antaki, Applicant argues that rotor blades 542 extend from the conically shaped portion 540 of rotor 502 and are thus, not “an impeller positioned at one end of the drive unit and connected to the rotor” as claimed because rotor blades 542 are not positioned at the end of the drive unit, but rather positioned at about a central portion of the rotor 502-stator 504 combination. It is respectfully submitted that the language “positioned at one end of the drive unit” is of such breadth that it reads on the impeller of Antaki. The language “at one end” does not mean that it need to be positioned past the end of the drive unit, but rather that it may be positioned on the drive unit itself at one end of the drive unit. As shown in the annotated Figure 43 below, “one end” of the drive unit can be considered from a point midway along the drive unit to the farthest point along the drive unit. 

    PNG
    media_image1.png
    353
    687
    media_image1.png
    Greyscale

For at least the reasons given above, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792